Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-19 are pending.

Claim Objections
3.		Claim 19 is objected to because of the following informalities: the claim is stated to be “the control method of claim 6”. Claim 6 is not a control method.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-14, 17 and 19 are pending is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sicconi et al. (US Patent Application Publication 2019/0213429), herein after referred to as Sicconi.
Regarding independent claim 1, Sicconi discloses a control system for controlling vehicle functions using an in-vehicle gesture input (abstract), the control system comprising: 
an input unit configured to receive a user's gesture information (Figure 5 reference attention monitoring system 502 to detect plurality of inputs including hand positioning via near-IR camera described in paragraphs [0043], [0056], and [0062] as hand positioning, hand pose, and hand gestures.); 
a memory configured to store a control program using an in-vehicle gesture input therein (Figure 11 reference system memory 1152 described in paragraph [0072] to store processed information (application).); and 
a processor configured to execute the control program (Figure 11 reference processing unit 1151 described in paragraph [0072] to use (execute) the processed information (application) stored in the system memory 1152.), 
wherein the processor transmits a command for executing a function corresponding to a gesture according to a usage pattern (Figure 5 reference step 506 and 507 described in paragraph [0056] wherein the user’s hand gesture is determined to be the usage pattern of hands on the steering wheel or off of the steering wheel to execute the function of determining if the driver is distracted or not to issue a warning 500.).
Regarding claim 2, Sicconi discloses the control system of claim 1, further comprising an in-vehicle three-dimensional (3D) camera configured to recognize the gesture information (Figure 5 reference the near-IR camera utilized to determine the hands to be on the steering wheel. Paragraph [0069] describes the infrared scanner is for depth sensing describing the camera to be a three dimensional camera.).
Regarding claim 6, Sicconi discloses the control system of claim 1, wherein the input unit receives state information of a driver and selectively provides a function according to the gesture and state information of the driver (Paragraph [0016] describes the processing unit to dynamically evaluate risks provided by biometric data from biosensors to determine a driver’s attention, emotional state and fatigue (state information of the driver). Figure 1 depicts based on the driver’s emotional arousal vs performance (state information of the driver) to determine an estimated margin based on biosensor data as described in paragraphs [0048]-[0049]. Figure 5 describes after determining the user’s hand gestures of being on the steering wheel a determination is made 506+507, margin 519 and paragraph [0056] describes to determine if the gesture is considered safe and if so do not issue a warning 500 or if the margin is inadequate issue a warning 500. The function of a warning issued according to the gesture of the hand on the steering wheel and estimated margin (state information of the driver).).
Regarding claim 7, Sicconi discloses the control system of claim 6, wherein the input unit receives emotion state information from a terminal carried by the driver (Paragraph [0016] describes the processing unit to dynamically evaluate risks provided by biometric data from biosensors to determine a driver’s attention, emotional state and fatigue (state information of the driver). Figure 1 depicts based on the driver’s emotional arousal vs performance (state information of the driver) to determine an estimated margin based on biosensor data as described in paragraphs [0048]-[0049].).
Regarding claim 8, Sicconi discloses the control system of claim 6, wherein the processor selectively provides different functions for the same gesture information according to a result of classifying the driver's state (Figure reference the same gesture information of hands on wheel 506 two different functions of issuing warning 500 and not issuing warning 500 is provided according to results of classifying the driver’s margin state as adequate or inadequate as described in paragraph [0056].).
Regarding claim 9, Sicconi discloses the control system of claim 8, wherein when the driver's state corresponds to a first class, the processor selectively provides a function of inducing the driver's state to be switched to a second class (Figure reference the same gesture information of hands on wheel 506 two different functions of issuing warning 500 and not issuing warning 500 is provided according to results of classifying the driver’s margin state as adequate (first class) or inadequate (second class) as described in paragraph [0056].).
Regarding claim 10, Sicconi discloses the control system of claim 6, wherein the processor determines a vehicle driving mode according to a result of classifying the driver's state (Paragraph [0034] describes monitored health conditions of drivers utilized for car-driver hadn over in self driving vehicles safer. Describing switching between self driver and manual modes based on the monitored health conditions (paragraph [0048] describes monitoring health conditions such as heart beat, blood pressure, breathing via biosensors).).
Regarding claim 11, Sicconi discloses the control system of claim 1, wherein the input unit receives surrounding situation information, and the processor transmits a command for executing different functions for the same gesture according to the user's gesture and the surrounding situation information (Figure 3 and paragraphs [0053]-[0054] describes the system to analyze the driver’s attention and model the driver’s behavior in view of a driving risk level estimated from with various dynamic data including from the road facing camera object detection. Paragraph [0063] describes the system to receive object detection features including pedestrian crossing the road (surrounding situation information). Figure 5 and paragraph [0056] describes the system to monitor the attention level off the driver against the behavior model 515 (that includes object features such as pedestrians crossing the road) and if the safety margin is inadequate 519 issue a warning 500. This describes in view of figure 5, the same gesture of hands on steering wheel 506 to be determined distracted 507 wherein attention required by driving conditions 517 (pedestrians crossing the road/surrounding situation information) changes the function to be a warning 500 or no warning.).
Regarding claim 12, Sicconi discloses the control system of claim 11, wherein the processor performs a control to display a pedestrian guidance message according to the user's gesture in consideration of, as the surrounding situation information, information associated with the presence of a pedestrian who is waiting to cross at a crosswalk in front of the vehicle or who is crossing the crosswalk (Figure 5 reference warning 500 described in paragraph [0056] to be sent to the user depending on safety margins. The safety margin is changed based on risk estimates (paragraph [0054]) and those risks includes pedestrians crossing a road (paragraph [0063]). Thereby describing the warning to be associated with the presence of a pedestrian crossing the road.).
Regarding claim 13, Sicconi discloses the control system of claim 12, wherein the processor performs a control to display, as the pedestrian guidance message, at least one of a text message using an external communication device, an audio message using a speaker, and a message using a lighting device (Paragraph [0064] describes that based on the attention level a light is utilized to call the driver attention, acoustic feedback is added to the lights, and/or a severity dialog interaction used to quickly communicate the problem detected.).
Regarding claim 14, Sicconi discloses the control system of claim 1, wherein the input unit receives the user's voice, and the processor transmits a device control command according to the user's gesture and voice (Paragraph [0043] describes detecting gestures and spoken utterances and their transcription (voice).).
Regarding independent claim 17, Sicconi discloses a control method for controlling vehicle functions using an in-vehicle gesture input (abstract), the control method comprising: 
(a) receiving operation state information and a gesture (Paragraph [0016] describes the processing unit to dynamically evaluate risks provided by biometric data from biosensors to determine a driver’s attention, emotional state and fatigue (operation state information). Figure 1 depicts based on the driver’s emotional arousal vs performance (state information of the driver) to determine an estimated margin based on biosensor data as described in paragraphs [0048]-[0049]. Figure 5 near-IR camera and 506 determine the gesture of the hands being on the steering wheel.);
(b) determining whether the operation state information satisfies a preset condition (Figure 5 describes after determining the user’s hand gestures of being on the steering wheel a determination is made 506+507, margin 519 and paragraph [0056] describes to determine if the gesture is considered safe.); and 
(c) providing different functions for the gesture according to whether the preset condition is satisfied in operation (b) (Figure 5 describes after determining the user’s hand gestures of being on the steering wheel a determination is made 506+507, margin 519 and paragraph [0056] describes to determine if the gesture is considered safe and if so do not issue a warning 500 or if the margin is inadequate issue a warning 500.).
Regarding claim 19, Sicconi discloses the control method of claim 6, wherein in operation (a), the gesture is received through a user interface which is changed and provided according to the detection of the operation state information (Paragraph [0064] describes that based on the attention level to change the user interface alerts a light is utilized to call the driver attention, acoustic feedback is added to the lights, and/or a severity dialog interaction used to quickly communicate the problem detected.).

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Ricci (US Patent Application Publication 2014/0309875).
Regarding claim 3, Sicconi discloses the control system of claim 1.
Sicconi does not specifically disclose wherein the input unit receives usage pattern information contained in the user's gesture information and delivers the usage pattern information to the processor, and the processor provides different functions for the same gesture information.
Ricci discloses wherein the input unit receives usage pattern information contained in the user's gesture information and delivers the usage pattern information to the processor, and the processor provides different functions for the same gesture information (figure 5A reference vehicle comprising a plurality of zones described in paragraph [0440] wherein one or more gestures that do certain things (functions) while driving may do other things (other functions) while in a different area 508 (comprising different zones). Paragraph [0432] particularly identifies that a certain gesture may have different functions in different areas within the vehicle 104 and examples the gesture 1140 in figure 11I if used in zone E 512E may change the heat (a first function) but if used in zone 512A and/or zone 512B may change the radio station.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sicconi’s gestures with the known technique of providing different functions for the same gesture information dependent upon the particular area in which the gesture was detected yielding the predictable results of increasing functionality for the driver and/or passenger while configuring the input response in accordance with user preference as disclosed by Ricci (paragraph [00431]).
Regarding claim 5, Ricci discloses the control system of claim 3, wherein the processor changes and displays a user interface according to whether a preset condition is satisfied through the usage pattern information, and executes a preset function according to an air touch manipulation (Paragraph [0430] describes the gesture of figure 11I to be completed in three-dimensional space (in air gesture) and not on a touch sensitive screen or gesture capture region.).
Regarding claim 15, Sicconi discloses the control system of claim 14, 
Sicconi does not specifically disclose wherein the processor delivers a message corresponding to the voice for an external object selected from the user's gesture .
Ricci discloses wherein the processor delivers a message corresponding to the voice for an external object selected from the user's gesture (Paragraph [0560]-[0561] describes after receiving a verified gesture a message may be displayed or audibly output. Paragraph [0511] describes to verify a gesture a user may audibly reply via voice to confirm the gesture. Paragraph [0523] describes that the function controlled may be exterior light system (external object of the interior of the vehicle). Thereby describing a first gesture, confirmation via user’s voice, and displayed/audible message corresponding to the voice and gesture input.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sicconi’s voice input with the known technique of audible confirmations via voice and corresponding delivered message yielding the predictable results of confirming a user’s intended gesture and confirming execution said intended gesture as disclosed by Ricci (paragraphs [0560]-[0561] and [0511]).
Regarding claim 16, Sicconi discloses the control system of claim 14.
Sicconi does not specifically disclose wherein the processor selects an in-vehicle device in consideration of the gesture and controls a function of the selected in-vehicle device in consideration of the voice.
Ricci discloses wherein the processor selects an in-vehicle device in consideration of the gesture and controls a function of the selected in-vehicle device in consideration of the voice (Paragraphs [0508]-[0510] describes to receive voice gesture inputs to control in-vehicle device functions such as interior lights. Paragraph [0511] describes to verify the selection function of interior lights via voice from the user to confirm the selection function).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sicconi’s voice input with the known technique of selecting an in-vehicle device in consideration of the gesture and controls a function of the selected in-vehicle device in consideration of the voice yielding the predicable results of confirming a user’s intended gesture and confirming execution said intended gesture as disclosed by Ricci (paragraphs [0560]-[0561] and [0511]).

Allowable Subject Matter
6.		Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 18, Ricci discloses determining if a user begins to lean or move an arm towards a device the focus module may determine which input device the user desires to interact (paragraph [0505]) and may determine a user’s arm stretches out of a particular zone into another zone (paragraph [0582]). 
However, neither Ricci or any other art discloses whether the user's arm is mounted on a touchpad and executes different functions for the same input gesture according to whether the user's arm is mounted on the touchpad.

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622